DETAILED OFFICE ACTION ACCOMPANYING CORRECTED NOTICE OF ALLOWABILITY
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
This Is a CORRECTED Notice of Allowability
01. 	This is a CORRECTED Notice of Allowability [hereinafter "NoA"]. This Office Communication:
1.	Includes a copy of the PTO-1449 submitted with the 1/19/2022 Information Disclosure Statement ("IDS"), now including Examiner's signature. See infra and attached.
This Communication DOES NOT CHANGE the non-extendible, shortened statutory period for response set in the 10/14/2021 NoA.
Information Disclosure Statement(s)
02.	The 1/19/2022 filing includes an Information Disclosure Statement [hereinafter "IDS"], which includes a PTO-1449. 
The IDS is filed after the 10/14/2021 NoA and after payment of the issue fee, but before patent grant.
and the IDS includes QPIDS.REQ, including a certified statement that:
"each item of information contained in the information disclosure statement was first cited in any communication from a foreign patent office in a counterpart foreign application not more than three months prior to the filing of the information disclosure statement." 
The 1/19/2022 IDS, thus, meets the requirements of QPIDS-Path-2, and it has, therefore, been considered. 
Accordingly, this communication includes a copy of the PTO-1449 submitted with the 1/19/2022 IDS, now including Examiner's signature. 
CONCLUSION
03.	This CORRECTED Notice of Allowability ["NoA"] DOES NOT CHANGE the non-extendible, shortened statutory period for response set in the 10/14/2021 NoA.
THE PERIOD FOR RESPONSE CONTINUES TO EXPIRE ON THE DATE SET IN SAID NoA. 
Any comment considered necessary by Applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814